PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,956,500
Issue Date: 2021 Mar 23
Application No. 15/410,643
Filing or 371(c) Date: 19 Jan 2017
Attorney Docket No. 16113-8013001 

:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)” filed May 24, 2021, requesting that the Office correct the patent term adjustment (PTA) from 924 days to 1036 days.  

The petition is GRANTED. 

RELEVANT PROCEDURAL HISTORY

On March 23, 2021, the Office determined that patentee was entitled to 924 days of PTA. 

On Monday, May 24, 2021, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 1036 days, accompanied by the required fee.  

DECISION

Upon review, the Office finds that patentee is entitled to 1036 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A), the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A). Patentee and the Office are in disagreement regarding the amount of reduction for applicant delay under 35 U.S.C. 154(b)(2)(c)(iii).
 
“A” Delay
 
Patentee and the Office are in agreement that the “A” delay is 658 days.
 
The Office finds that “A” delay includes the following period(s):
A period of 658 days under 37 CFR 1.703(a)(1), beginning March 20, 2018, the day after the date that is fourteen months after the date the application was filed and ending 
 
The total amount of “A” delay is 658 days.
    
“B” Delay 
  
Patentee and the Office are in agreement regarding the 385 days of “B” delay

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 1525 days, which is the number of days beginning January 19, 2017, the date the application was filed, and ending March 23, 2021, the date of patent issuance.

The time consumed by continued examination is 44 days.  The time consumed by continued examination includes the following periods: 
A period of 44 days, beginning October 6, 2020 (the filing date of the RCE) and ending November 18, 2020 (the mailing date of the notice of allowance).
 
The number of days beginning on the filing date (January 19, 2017) and ending on the date three years after the filing date (January 19, 2020) is 1096 days.

The result of subtracting the time consumed by continued examination (44 days) from the length of time between the application filing date and issuance (1525 days) is 1481 days, which exceeds three years (1096 days) by 385 days.  Therefore, the period of “B” delay is 385 days. The “B” delay period runs from January 20, 2020, the day after the date three years after the application was filed until October 5, 2020, the day before the date the RCE was filed (260 days) and from November 19, 2020, the day after the date a notice of allowance was mailed until March 23, 2021, the date the application issued as a patent (125 days).


“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days).

 Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days. 


Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 7 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 

A 7 day period of reduction under 37 CFR 1.704(c)(10) for the submission of a an amendment or other paper under 37 CFR 1.312, other than an amendment under 37 CFR 1.312 or other paper expressly requested by the Office or an RCE (a request under 37 CFR 1.46), beginning on the day after the date of mailing of the notice of allowance, mailed November 18, 2020, and ending on the date the amendment under 37 CFR 1.312 or other paper was filed, November 25, 2020. 

The Office previously assessed a period of 119 days, from the date the paper was filed until the date the application issued as a patent. Petitioner asserts that in view of the Federal Circuit decision in Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351 (Fed Cir. 2019) the reduction for applicant delay should be 7 days rather than 119 days. Upon review, patentee’s argument is persuasive. In view of the revisions to 37 CFR 1.704(c)(10) in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335, 339 (June 16, 2020), a period of 7 days rather than 119 days is warranted. The 119 day period is removed and replaced with a 7 day period of reduction for applicant delay.


OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
658 + 385 + 0 – 0 – 7 = 1036 days

Patentee’s Calculation:

658 + 385 + 0 – 0 – 7 = 1036 days

CONCLUSION

The Office affirms that patentee is entitled to one thousand thirty-six (1036) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 658 + 385 + 0 – 0 – 7 =  1036 days.  



The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one thousand thirty-six (1036) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction